SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

680
CA 12-02001
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


FREDERICK D. TAYLOR, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

DANRICH HOMES, INC., DEFENDANT-APPELLANT.


KENNEY SHELTON LIPTAK NOWAK, LLP, ROCHESTER (RICHARD C. BRISTER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FARACI LANGE LLP, ROCHESTER (RAUL MARTINEZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered August 3, 2012. The order granted the motion
of plaintiff for summary judgment on the issue of Labor Law § 240 (1)
liability.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court